
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R07-OAR-2015-0644; FRL-9941-66-Region 7]

        Approval of Missouri's Air Quality Implementation Plans; Americold Logistics, LLC 24-Hour Particulate Matter (PM10) National Ambient Air Quality Standard (NAAQS) Consent Judgment
        
          AGENCY:
          Environmental Protection Agency.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          The Environmental Protection Agency (EPA) is proposing to approve a revision to the State Implementation Plan (SIP) submitted by the State of Missouri on June 2, 2014. This proposed SIP revision will incorporate a consent judgment to address violations of the 24-hour particulate matter (PM10) NAAQS near the Americold Logistics, LLC, Carthage Crushed Limestone (CCL) facility near Carthage, Missouri. CCL is a limestone quarry operations. The consent judgment between the State of Missouri and CCL includes measures that will control PM10 emissions from the facility. This proposed approval will make the consent judgment Federally-enforceable.
        
        
          DATES:
          Comments on this proposed action must be received in writing by February 29, 2016.
        
        
          ADDRESSES:

          Submit your comments, identified by Docket ID No. EPA-R07-OAR-2015-0644, to http://www.regulations.gov. Follow the online instructions for submitting comments. Once submitted, comments cannot be edited or removed from regulations.gov. The EPA may publish any comment received to its public docket. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Multimedia submissions (audio, video, etc.) must be accompanied by a written comment. The written comment is considered the official comment and should include discussion of all points you wish to make. The EPA will generally not consider comments or comment contents located outside of the primary submission (i.e. on the Web, cloud, or other file sharing system). For additional submission methods, the full EPA public comment policy, information about CBI or multimedia submissions, and general guidance on making effective comments, please visit http://www2.epa.gov/dockets/commenting-epa-dockets.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Heather Hamilton, Environmental Protection Agency, Air Planning and Development Branch, 11201 Renner Boulevard, Lenexa, Kansas 66219 at (913) 551-7039, or by email at hamilton.heather@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the final rules section of this Federal Register, EPA is approving the states SIP revision as a direct final rule without prior proposal because the Agency views this as a noncontroversial revision amendment and anticipates no relevant adverse comments to this action. A detailed rationale for the approval is set forth in the direct final rule. If no relevant adverse comments are received in response to this action, no further activity is contemplated in relation to this action. If EPA receives relevant adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed action. EPA will not institute a second comment period on this action. Any parties interested in commenting on this action should do so at this time. Please note that if EPA receives adverse comments on part of this rule and if that part can be severed from the remainder of the rule, EPA may adopt as a final those parts of the rule that are not the subject of an adverse comment. For additional information, see the direct final rule which is located in the rules section of this Federal Register.
        
          List of Subjects in 40 CFR Part 52
          Environmental protection, Air pollution control, Carbon monoxide, Incorporation by reference, Intergovernmental relations, Nitrogen dioxide, Particulate matter, Reporting and recordkeeping requirements, Sulfur oxides.
        
        
          Dated: January 11, 2016.
          Mark Hague,
          Regional Administrator, Region 7.
        
      
      [FR Doc. 2016-01661 Filed 1-27-16; 8:45 am]
      BILLING CODE 6560-50-P
    
  